UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2132



JERRY D. MCMILLION,

                                                           Petitioner,

          versus


SLAB FORK COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,

                                                          Respondents.


             On Petition for Review of an Order of the
                       Benefits Review Board.
                            (06-0318-BLA)


Submitted:   April 19, 2007                 Decided:   April 23, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry D. McMillion, Petitioner Pro Se. Waseem A. Karim, JACKSON &
KELLY, Lexington, Kentucky; Patricia May Nece, Emily Goldberg-
Kraft, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry D. McMillion seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).       Our review of the record discloses that the Board’s

decision      is   based    upon   substantial      evidence    and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.         McMillion v. Slab Fork Coal Co., No. 06-0318-BLA

(B.R.B. Aug. 31, 2006). We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented    in   the

materials      before      the   court   and     argument   would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -